MEMORANDUM **
Petitioners, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing their appeal and denying their motion to reopen and reconsider, which alleges ineffective assistance of prior counsel Earl Steen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176,1187 (9th Cir.2001) (en banc), we deny the petitions for review.
Without deciding that the petitioners did receive ineffective assistance of counsel, we conclude that the BIA did not abuse its discretion in determining that they failed to demonstrate the prejudice required for relief. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003). Legis-Alvarez’s contentions regarding his citizen children’s birth certificates and his employer’s evidence do not indicate that the outcome of his cancellation of removal proceedings may have been affected by counsel’s performance. Nor have the remaining petitioners contended that the BIA erred in determining that they had no relief available other than the pre-hearing voluntary departure they accepted.
Petitioners’ remaining contentions are unpersuasive.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.